The information in this case in substance charges that in Pontotoc county, on or about the 1st day of October, 1939, Bryant Blackwood did commit the crime of removing mortgaged property from the county; to wit: One Chevrolet coupe automobile, one brown Jersey cow and one brown steer, without the written consent of Guy Stinnett, doing business under the name of Stinnett Motor Co., the holder of certain chattel mortgage, made and executed on the 8th day of September, 1939, by the said defendant, by removing said property aforesaid from the county of Pontotoc, State of Oklahoma, to Deming, N.M., without the written consent of the holder of such mortgage. 21 O. S. 1941 § 1834 (Penal Code).
On the trial the jury returned a verdict finding the defendant guilty as charged and fixed his punishment at a fine of $300. *Page 225 
Motion for new trial duly filed was overruled and judgment was rendered in accordance with the verdict on the 28th day of September, 1940.
From the judgment an appeal was taken by filing in this court March 27, 1941, a petition in error with case-made.
No brief has been filed, and there was no appearance on the part of the defendant at the time the cause was called for oral argument and final submission.
This court has repeatedly laid down the rule that where no counsel appears and no brief in support of the petition in error is filed, this court will not diligently search the record to discover errors, but will look to the jurisdiction of the court and the sufficiency of the evidence to support the conviction, and if it reasonably supports the verdict, and no fundamental error is apparent, the judgment of conviction will be affirmed.
Upon an examination of the entire record, it is apparent that the defendant was accorded a fair trial, and that the errors assigned were not such as to authorize a reversal of the judgment.
No material error appearing and the evidence being amply sufficient to support the verdict, the judgment of the district court of Pontotoc county is affirmed.
BAREFOOT, P. J., and JONES, J., concur.